DETAILED ACTION
RCE was filed on 01/12/2022
Claims 1-20 are pending.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The present invention is directed to method and apparatus for high reliability transmission in vehicle to everything (V2X) communication.  Each independent claim identifies the uniquely distinct features: regarding claim 1, a processor operably connected to the transceiver, the processor configured to determine a resource for transmission of a physical sidelink feedback channel (PSFCH), that is related to the PSSCH, based on an identifier (ID) of the first UE in case the sidelink is established as a groupcast between the second UE and first UE, in combination with other limitations in the claim.  
The closest prior art, Rong et al., (US 20170126358 A1) disclose conventional way of blind detection can be used to identify DCI formats in a physical downlink control channel (PDCCH). FIG. 2 illustrates a frame structure of downlink frame 200. As shown, the downlink frame 200 includes a PDCCH 210 and a physical downlink shared channel (PDSCH) 220. The downlink frame 200 may include additional channels that are not depicted in FIG. 2, such as an enhanced downlink control channel (ePDCCH). Two UEs, namely UE1 and UE2, perform blind decoding in respective search spaces 211, 212 of the PDCCH 210 in order to search for DCI formats that include an identifier (ID) assigned 
The closest prior art, Li et al., (US 20180255532 A1) disclose conventional a UE may identify an indicator associated with ultra-reliable low latency communications (URLLC) while communicating in a sidelink channel. The UE may also identify dedicated uplink resources in the sidelink channel, and reserve the dedicated uplink resources. The dedicated uplink resources may be reserved for an acknowledgement/negative acknowledgement (ACK/NACK) feedback or for a scheduling request (SR). URLLC data may be communicated, and the reserved uplink resources may be utilized to transmit an ACK/NACK feedback or a SR, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 8 and 15 encompasses limitations that are similar to claim 1. Thus, claims 8 and 15 are allowed based on the same reasoning as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473